Detailed Action
This is the first office action on the merits for US application number 16/882,595.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant's election with traverse of species d) of Figs. 22 and 23 in the reply filed on May 13, 2022 is acknowledged. 
The traversal is on the ground(s) that Examiner has not complied with the requirements of 35 USC 121 which requires that independent and distinct inventions be claimed and the election requirement does not state any reason why the invention as claimed is independent or distinct and only provides that the species have mutually exclusive characteristics for the identified species. Examiner notes that the office action dated March 28, 2022 is an election of species requirement and not a restriction between claimed inventions as argued by Applicant.
The traversal is on the ground(s) that Examiner has failed to identify a single distinction between the allegedly distinct groups of figures and fails to identify a claims element that is not found in each of the allegedly distinct species. Examiner notes that such is not required. As detailed in the office action dated March 28, 2022, the species have been shown in the noted figures. Review of the noted figures clearly shows mutually exclusive features and thus the species are mutually exclusive.
The traversal is on the ground(s) that differences shown in the drawings do not determine whether there are independent inventions. Examiner agrees that drawings do not determine whether there are independent inventions and notes that such has not been asserted. Instead, the office action dated March 28, 2022 is an election of species requirement which is defined by the species shown in the drawings as claimed subject matter is required to be shown.
The traversal is on the ground(s) that a partial quote of MPEP 808.01a specifies that “A requirement for restriction is permissible if there is a patentable difference between the species as claimed”. Examiner agrees and notes that the provided claim 30 appears to read on a number of the disclosed species where claim 44 appears to be specific to the elected species. Thus, as claimed, there are patentable differences as stated by MPEP 808.01a.
The traversal is on the ground(s) that Examiner does not set out any analysis that would justify that a serious burden exists and no indication of what features would necessitate different classifications or fields of search or even identified which different classes or subclasses would cover the distinct species. Examiner again reminds Applicant that this application has not been subject to a claims-based invention restriction; thus, different classifications or fields of search or identification of classes or subclasses of the search are not required or even suggested by the Office as such are generally not applicable to species elections. In the office action dated March 28, 2022, four different species have been identified as being mutually exclusive. Considering and searching four different combinations of features constitutes a search and examination burden as noted on p. 2 of the office action dated March 28, 2022, i.e. one cannot simultaneously consider and search mutually exclusive features.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim(s) 30 and 44 is/are objected to because of the following informalities:  
Claim 30 line 6 should read “a staple comprising: a first leg”.  
Claim 30 line 6 should read “extending from the first [[let]]leg to the second leg,”.
Claim 30 lines 15-16 should read “has a second shape[[,]] in which the cross-section”.
Claim 44 line 6 should read “a staple comprising: a first leg”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 30-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 30 recites/recite the limitation "the cross-section of the staple" in lines 15-16 and “the corresponding cross-section of the plate” in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the cross-section of the staple body engages with the corresponding cross-section of the plate groove at an engagement area.”.
Claim(s) 31 is/are unclear with regards to each of the holes accommodates a leg of a staple or a screw in lines 1-2 and how the first and second holes that the first and second staple legs are inserted into in claim 30 lines 11 can additionally accommodate a leg of a staple or a screw as claimed as the disclosed holes do not appear to accommodate two legs or a leg and a screw as claimed. Thus, it appears that phrase ‘each of the holes’ in claim 31 is intended to refer to unclaimed holes and not the claimed first hole and second hole. Examiner is interpreting this as referring to, and suggests amending as, “wherein the plate further comprises additional holes, where each of the additional holes accommodates a leg of a staple or a screw”.
Claim(s) 32 is/are unclear with regards to a first body engagement area, a second body engagement area, and a third body engagement area in lines 3-4 that are in addition to the engagement area of claim 30 line 17 as claimed as the specification and drawings do not appear to provide support for a total of four engagement areas as claimed. Examiner is interpreting this as referring to, and suggests amending as, “wherein the engagement area comprises 
Claim(s) 39 is/are unclear with regards to a first hole in line 2 and if such is intended to refer to, or be in addition to, the first hole of claim 30 line 2. Claim(s) 39 is/are unclear with regards to a second hole in line 4 and if such is intended to refer to, or be in addition to, the second hole of claim 30 line 2. Further, how the staple body can extend from the first leg to the second leg as provided by claim 30 line 6 and span a second hole as provided by claim 39 lines 3-4 and how the second staple leg is inserted in the second hole as provided by claim 30 line 11 and the legs of the staple are in the first and third holes as provided by claim 39 lines 2-3. Finally, it is not clear what, if any, relationship the recited three consecutive holes are intended to have with the first hole, the second hole, the second first hole, the third hole, and/or the second second hole. Examiner notes that it appears that claim 39 is intended to be drawn to the staple 512; however, no staple is disclosed that comprises the limitations as written in claim 39 and 30.  Examiner suggests amending to clarify and identify support in the original disclosure or cancel claims 39 and 40.
Claim(s) 40 is/are unclear with regards to the second hole in lines 2 and 5 and if such are intended to refer to the second hole of claim 30 line 2 or claim 39 line 4. Claim 40 is further unclear as to the fourth and fifth hole being at an angle to the three consecutive holes and having a body extend between the fourth and fifth holes that spans the second hole as such does not appear to be physically possible as the second hole as claimed has 7 holes surrounding the second hole and three bodies extending over the second hole. Similar to claim 39, there appears to be a mixing of disclosed embodiments that does not appear to be supported and the claims are unclear. Examiner suggests amending to clarify and identify support in the original disclosure or cancel claims 39 and 40.
Claim(s) 41 is/are unclear with regards to the intended interpretation of congruous in line 2 relative to the disclosed structures. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 42 is/are unclear with regards to the first curvature being linear in line 2 as a structure cannot simultaneously be both curved and linear. Examiner is interpreting this broadly as a central portion of the body and suggests amending to clarify.
Claim(s) 42 is/are unclear with regards to the intended interpretation of bow in line 4 relative to the disclosed structures. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 43 is/are unclear with regards to the intended interpretation of incongruous in line 2 and line 3 relative to the disclosed structures. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 44 is/are unclear with regards to "one or more grooves connecting each hole to an adjacent hole" in lines 2-3 where the “the second staple leg is inserted into a corresponding plate hole” in line 12 and if such is intended to refer to one groove for each of the first, second, and third holes that connect to an adjacent hole, i.e. an adjacent hole that has three grooves connected to it and a total of four recited holes, as appears to be claimed, or one groove for each of the first, second, and third holes that each connect to an adjacent hole, i.e. three adjacent holes that each connect to a groove that connects to one of the first, second, or third holes and a total of six recited holes and how the additionally recited corresponding plate hole relates to the either four or six other recited holes. Examiner is interpreting this as referring to broadly and suggests amending to clarify.
Claim(s) 44 is/are unclear with regards to "the groove" in line 3 and to which of the one or more grooves that connect each of the first, second, and third holes to adjacent holes this is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “one or more grooves connecting each hole to an adjacent hole, wherein each of the one or more grooves comprises a floor”.
Claim(s) 44 is/are unclear with regards to "a width of the groove opening" in line 9 and if this is intended to refer to, or be in addition to, the second width in line 4. Examiner is interpreting this as referring to, and suggests amending as, “wherein a width of the staple body base is less than [[a]]the second width of the groove opening;”.
Claim(s) 44 is/are unclear with regards to "the groove" in line 20 and to which of the one or more grooves that connect each of the first, second, and third holes to adjacent holes this is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “impairs removal of the staple from each of the grooves and holes of the plate.”.
Claim(s) 45 is/are unclear with regards to each of the holes accommodates a leg of a staple or a screw in lines 1-2 and how the first hole and corresponding plate hole that the first and second staple legs are inserted into in claim 44 lines 11-12 can additionally accommodate a leg of a staple or a screw as claimed as the disclosed holes do not appear to accommodate two legs or a leg and a screw as claimed. Thus, it appears that phrase ‘each of the holes’ in claim 45 is intended to refer to unclaimed holes and not the claimed first hole and corresponding plate hole. Examiner is interpreting this as referring to broadly and suggests amending to clarify.
Claim(s) 47 is/are unclear with regards to "the staple body extends in the groove from the first leg positioned in the first hole to the second leg positioned in the third hole passing over the second hole which is positioned between the first hole and the second hole" in lines 1-4 as the grooves are claimed to extend from each of the first, second, and third holes to an adjacent hole in claim 44 lines 2-3, i.e. the grooves do not extend such that thee first leg can be positioned in the first hole to the second leg positioned in the third hole and claim 44 line 12 provides that the second leg is inserted into a corresponding plate hole, i.e. not the third hole. It appears that the limitations of claim 47 are in contradiction to those of claim 44, as one leg cannot simultaneously be in two different holes. Examiner suggests amending to clarify and identify support in the original disclosure or cancel claim 47.
Claim(s) 33-38, 46, 48, and 49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 30, 31, 33-35, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouduban et al. (US 2012/0130374, hereinafter “Bouduban”).
As to claim 30, Bouduban discloses a hard tissue fixation system (Figs. 1-3A and 5-9, abstract, ¶46) comprising: a plate (13) comprising: a first hole (left-most hole as shown in Fig. 1, see illustration of Fig. 1), a second hole (front-central hole as shown in Fig. 1, see illustration of Fig. 1, i.e. hole just to the right of the first hole in Fig. 1), and a groove (see illustration of Fig. 1) extending from the first hole to the second hole (as defined, Fig. 1), wherein the groove comprises a base (see illustration of Fig. 1), a first wall (left wall as shown in Fig. 1, see illustration of Fig. 1), a second wall (right wall as shown in Fig. 1, see illustration of Fig. 1), and an opening (at top of groove as shown in Fig. 3, i.e. opposite the base), and wherein the groove comprises a cross-section having a first shape (Figs. 1, 3, and 3A); and a staple (12) comprising: a first leg (left-most leg as shown in Fig. 1, see illustration of Fig. 1), a second leg (front-central leg as shown in Fig. 1, see illustration of Fig. 1, i.e. leg just to the right of the first leg in Fig. 1), and a body (see illustration of Fig. 1) extending from the first let to the second leg (as defined, Fig. 1), wherein the staple body comprises a cross-section that corresponds to the cross-section of the groove (Figs. 1 and 3); wherein the staple is inserted into the plate in an insertion configuration (Figs. 1 and 7-9) in which the staple body has a first shape (Figs. 1 and 7-9) such that the first staple leg is inserted into the first plate hole, the second staple leg is inserted into the second plate hole, and the staple body is inserted into the plate groove (Figs. 1 and 7-9); wherein the staple interlocks with the plate in an interlocking configuration (when the staple embraces the plate after fixation by the legs laterally contacting the plate as disclosed in ¶46, Figs. 1, 2, and 7-9, ¶s 12, 41, 44, and 46) after the staple has been inserted into the plate (when the staple embraces the plate after fixation by the legs laterally contacting the plate as disclosed in ¶46, Figs. 1, 2, and 7-9, ¶s 12, 41, 44, and 46); and wherein in the interlocking configuration the staple body has a second shape (Figs. 1-3 and 7-9, ¶s 12, 41, 44, and 46) in which the cross-section of the staple body engages with the corresponding cross-section of the plate groove at an engagement area (Fig. 3 shows that the base engages the staple body in the shown area, Fig. 3).
As to claim 31, Bouduban discloses that wherein the plate further comprises additional holes (right two holes as shown in Fig. 1, see illustration of Fig. 1), where each of the additional holes accommodates a leg of a staple or a screw (Figs. 1-3 and 7-9).
As to claim 33, Bouduban discloses that in the insertion configuration the first and second staple legs are parallel (Figs. 1-3 and 7-9, ¶41) and extend at a first angle that is perpendicular to an axis of the staple body (Figs. 1-3 and 7-9, ¶41).  
As to claim 34, Bouduban discloses that the plate further comprises a third hole (right-most hole as shown in Fig. 1, see illustration of Fig. 1), a fourth hole (back-central hole as shown in Fig. 1, see illustration of Fig. 1, i.e. hole just to the left of the third hole in Fig. 1), and a second groove (extending from the second hole to the third hole, see illustration of Fig. 1), a third groove (extending from the third hole to the fourth hole, see illustration of Fig. 1), and a fourth groove (extending from the fourth hole to the first hole, see illustration of Fig. 1).
As to claim 35, Bouduban discloses that the staple further comprises a third leg (right-most leg as shown in Fig. 1, see illustration of Fig. 1), a fourth leg (back-central leg as shown in Fig. 1, see illustration of Fig. 1, i.e. leg just to the left of the third leg in Fig. 1), and a second body (extending from the third leg to the fourth leg, see illustration of Fig. 1) extending from the third leg to the fourth leg (as defined, Fig. 1). 
As to claim 41, Bouduban discloses that in the insertion configuration, the body of the staple is congruous with the groove (Figs. 1, 3, and 7-9), and wherein the body of the staple is narrower than the opening in the groove such that the staple may be removed from the groove (Figs. 1, 3, and 7-9).


    PNG
    media_image1.png
    600
    696
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouduban in view of Faillace et al. (US 2010/023062, hereinafter “Faillace”).
As to claim 32, Bouduban discloses the invention of claim 30 as well as the engagement area comprises a first body engagement area (Fig. 3 shows that the base engages the staple body in the shown area, Fig. 3).
Bouduban is silent to the engagement area comprises a second body engagement area and a third body engagement area. 
Faillace teaches a similar hard tissue fixation system (Figs. 1A-3, 5A, and 5B, abstract) comprising: a staple (Figs. 1A-3, 5A, and 5B) comprising: a first leg (18), a second leg (20), and a body (28) extending from the first leg to the second leg (as defined, Fig. 1A), wherein the staple is inserted in an insertion configuration (Figs. 2A and 2B, ¶32) in which the staple body has a first shape (Figs. 2A and 2B); wherein the staple interlocks with the bone (¶32) in an interlocking configuration (Figs. 1A and 1B) after the staple has been inserted into the bone (Figs. 1A and 1B, ¶32); and wherein in the interlocking configuration the staple body has a second shape (Figs. 1A and 1B) comprising expanding curvatures in a first body area (38, ¶25), a second body area (46, ¶26), and a third body area (48, ¶26). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modifying the staple material and the body shape as disclosed by Bouduban such that the staple is constructed of temperature-dependent nitinol and the body shape includes expanding curvatures in a first body area, a second body area, and a third body area in the interlocking configuration as taught by Faillace in order to enable the legs to pull towards one another to stabilize bone pieces by applying enough force to stabilize larger fracture or fusion sites (Faillace ¶32). As a result of the combination, as to claim 32, the combination of Bouduban and Faillace teaches that the engagement area (Bouduban Figs. 1 and 3) comprises a first body engagement area (Bouduban Fig. 3; Faillace 38, ¶25), a second body engagement area (Bouduban Fig. 1; Faillace 46, ¶26), and a third body engagement area (Bouduban Fig. 1; Faillace 48, ¶26). 


    PNG
    media_image2.png
    732
    734
    media_image2.png
    Greyscale


As to claims 42 and 43, Bouduban discloses the invention of claim 41 as well as the first shape comprises a first curvature/central portion (Fig. 1); wherein the first curvature/central portion of the staple body is linear when the staple is in the insertion configuration (Fig. 1).
Bouduban is silent to the second shape comprises a second curvature; and wherein the second curvature forms a bow when the staple is in the interlocking configuration. As to claim 43, Bouduban is silent to in the interlocking configuration, the body of the staple is incongruous with the groove such that the incongruity impairs removal of the staple from the plate. 
Faillace teaches a similar hard tissue fixation system (Figs. 1A-3, 5A, and 5B, abstract) comprising: a staple (Figs. 1A-3, 5A, and 5B) comprising: a first leg (18), a second leg (20), and a body (28) extending from the first leg to the second leg (as defined, Fig. 1A), wherein the staple is inserted in an insertion configuration (Figs. 2A and 2B, ¶32) in which the staple body has a first shape (Figs. 2A and 2B); wherein the staple interlocks with the bone (¶32) in an interlocking configuration (Figs. 1A and 1B) after the staple has been inserted into the bone (Figs. 1A and 1B, ¶32); and wherein in the interlocking configuration the staple body has a second shape (Figs. 1A and 1B), wherein the first shape comprises a first curvature/central portion (38’, Fig. 2b); wherein the first curvature/central portion of the staple body is relatively linear when the staple is in the insertion configuration (Fig. 2A); wherein the second shape comprises a second curvature (38, Fig. 1A); and wherein the second curvature forms a bow when the staple is in the interlocking configuration (Fig. 1A). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modifying the staple material and the body shape as disclosed by Bouduban such that the staple is constructed of temperature-dependent nitinol and the body shape includes expanding curvatures in a first body area, a second body area, and a third body area in the interlocking configuration as taught by Faillace in order to enable the legs to pull towards one another to stabilize bone pieces by applying enough force to stabilize larger fracture or fusion sites (Faillace ¶32). As a result of the combination, as to claim 43, the combination of Bouduban and Faillace teaches that in the interlocking configuration (Bouduban when the staple embraces the plate after fixation by the legs laterally contacting the plate as disclosed in ¶46, Figs. 1, 2, and 7-9, ¶s 12, 41, 44, and 46; Faillace Figs. 1A and 1B), the body of the staple is incongruous with the groove (Bouduban Fig. 1 shows that the groove is straight; Faillace Fig. 1A shows that the staple body becomes curved; thus, such is incongruous) such that the incongruity impairs removal of the staple from the plate (due to the friction caused by the curved body pressing upon the walls of the groove).

Allowable Subject Matter
Claim 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 39, 40, 45, and 47 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.
Claims 36-38, 46, 48, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775